Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   Applicant's submission filed on 10-12-2021 has been entered.

2.        Claims 6 - 12, 14 - 17, 19 - 22 are pending.  Claims 6, 9, 14 have been amended.  Claims 19 - 22 are new.  Claims 1 - 5, 13, 18 have been canceled.  Claims 6, 9, 14 are independent.   File date is 4-14-2020.  

Claim Rejections - 35 USC § 103  
3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 6 - 12, 14 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Banka et al. (US PGPUB No. 20120197856) in view of Hong et al. (US Patent No. 9,182,973).    
 
Regarding Claim 6, Banka discloses a unit which moves to a first position where the unit communicates with a first system controller, the unit also moving to a second position where the unit communicates with a second system controller, the unit comprising: 
a)  a first connector; a second connector; (Banka ¶ 167, ll 1-11: providing one or more communication interfaces for communication between computer systems and/or one or more networks; (i.e. communication modules for communication with server (i.e. computer system))    
b)  a signal processor including a communicator; a memory; and a processor (Banka ¶ 162, ll 1-4: computer system includes a processor, memory, storage, I/O interface, communication interface), wherein
c)  the first connector is connected to a network system, (Banka ¶ 167, ll 1-11: providing one or more communication interfaces for communication between computer systems or one or more networks; (communication module for communication with server (i.e. computer system)))    
d)  the second connector is connected to a predetermined module including a sensor function or a drive function, (Banka ¶ 014, ll 6-18: sensor nodes are connected via communication network including network links and sensor network gateways; each sensor network gateway links together multiple sensor nodes (comprising a group, section); sensor network gateway linked to an aggregator node (i.e. processing sensor data))      

f)   the memory is connected to the signal processor, (Banka ¶ 162, ll 1-4: computer system includes a processor, memory, storage, I/O interface, communication interface)    
g)  the processor controls at least the signal processor and the memory, (Banka ¶ 162, ll 1-4: computer system includes a processor, memory, storage, I/O interface, communication interface; ¶ 167, ll 1-11: providing one or more communication interfaces for communication between computer systems or one or more networks; (communication module for communication with server (i.e. computer system)))    
h)  the signal processor operates based on a first application, (Banka ¶ 071, ll 1-5: each aggregator node creates an application running utilizing TCP network interface)    
i)   the first application relates to the first system controller, (Banka ¶ 162, ll 1-4: computer system includes a processor, memory, storage, I/O interface, communication interface; ¶ 167, ll 1-11: providing one or more communication interfaces for communication between computer systems or one or more networks; (communication module for communication with server (computer system))) and
j)   when communication is performed between the unit and a second system controller different from the first system controller, a second application is specified by the second system controller based on the communication, (Banka ¶ 036, ll 10-14: indexer nodes delivers a list of relevant aggregator nodes serving data matching requests; (selection of 
k)  a process in the signal processor is changed from first processing content to second processing content to correspond to the second application. (Banka ¶ 036, ll 10-14: indexer nodes delivers a list of relevant aggregator nodes serving data matching requests; (selection of aggregator node changes from one application to another application); ¶ 071, ll 1-5: each aggregator node creates an application running utilizing TCP network interface)       

Banka does not explicitly disclose self attribution data indicative of how to handle the unit.  
However, Hong discloses:
l)   wherein the memory stores self attribution data indicative of how to handle the unit when the unit goes to a sorting machine and the unit is automatically sorted and sent to a predetermine section based on the self attribution data. (Hong col 1, ll 49-59: updating an application program device: installing a sensing application and a profile of an application program interworking with sensing application, recognize a sensor node by referring to the profile, install the application program; col 3, ll 27-36: installation of sensing application completed, application program updating device recognizes sensor node, and transmit installation file to sensor node, and transmit a command for installing application program and a command for starting application program; col 4, ll 14-34: sensing application and application program developed based on type of sensor node installed around application program updating device; application program 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Banka for self attribution data indicative of how to handle the unit as taught by Hong. One of ordinary skill in the art would have been motivated to employ the teachings of Hong for the benefits achieved from a system that enables the automatic installation of a sensing application within a corresponding sensor. (Hong col 1, ll 32-35)  

Regarding Claim 7, Banka-Hong discloses the unit of claim 6, wherein the first application is changed to the second application in response to an instruction from the second system controller or a change request for the second system controller from the unit. (Banka ¶ 036, ll 10-14: indexer nodes delivers a list of relevant aggregator nodes serving data matching requests; (selection of aggregator node changes from one application to another application); ¶ 071, ll 1-5: each aggregator node creates an application running utilizing TCP network interface)    

Regarding Claim 8, Banka-Hong discloses the unit of claim 6, wherein the first application is changed to the second application when the unit moves from a predetermined area to another different area. (Banka ¶ 014, ll 11-22: sensor nodes grouped based on geographic of logical location, type of data, or other criteria (i.e. sensor moving from one location to another location); ¶ 096, ll 1-9: request only for data near a location; location specified with logical coordinates)    

Regarding Claim 9, Banka discloses a method of controlling a unit which moves to a first position where the unit communicates with a first system controller, the unit also moving to a second position where the unit communicates with a second system controller, the unit including: 
a)  a first connector; b) a second connector; (Banka ¶ 167, ll 1-11: providing one or more communication interface for communication between computer systems or one or more networks; (communication module for communication with server (i.e. computer system))    
c)  a signal processor including a communicator; d)  a memory; and a processor (Banka ¶ 162, ll 1-4: computer system includes a processor, memory, storage, I/O interface, communication interface), wherein
e)  the first connector is connected to a network system, (Banka ¶ 167, ll 1-11: providing one or more communication interfaces for communication between computer systems or one or more networks; (communication module for communication with server (i.e. computer system))    

g)  the signal processor is connected to the first connector and the second connector, (Banka ¶ 167, ll 1-11: providing one or more communication interfaces for communication between computer systems or one or more networks; (communication module for communication with server (i.e. computer system)) and     
the method comprising:
h)  the processor controlling at least the signal processor and the memory, the signal processor operating based on an application. (Banka ¶ 071, ll 1-5: each aggregator node creates an application running utilizing TCP network interface) 

Banka does not explicitly disclose for i): software executing a new application and applying a revision, change, addition or update to application, and for j): self attribution data indicative of how to handle the unit. 
However, Hong discloses: 
i)   when the unit is manufactured and shipped out, based on information provided from outside and related to a change of the application, giving software executing a new application via the first connector, and applying a revision, change, addition or update to the application. (Hong col 4, l 63 - col 5, l 12: transmit installation file; installing 
j)   the memory stores self attribution data indicative of how to handle the unit when the unit goes to a sorting machine and the unit is automatically sorted and sent to a predetermine section based on the self attribution data. (Hong col 1, ll 49-59: updating an application program device: installing a sensing application and a profile of an application program interworking with sensing application, recognize a sensor node by referring to the profile, install the application program; col 3, ll 27-36: installation of sensing application completed, application program updating device recognizes sensor node, and transmit installation file to sensor node, and transmit a command for installing application program and a command for starting application program; col 4, ll 14-34: sensing application and application program developed based on type of sensor node installed around application program updating device; application program subordinate to sensing application and installed in sensor node; developing a sensing application used to control an object using sensor node, the sensing application integrated with application program in which sensor node processes sensing information and transmits the sensing information to application program updating device; profile includes information of sensor node jointly controlled by sensing application and application program; prepared in an integrated development environment)     
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Banka for i): software executing a new application 

Regarding Claims 10, 15, Banka-Hong discloses the method of claim 9 and the client system of claim 14. 
Banka does not explicitly disclose for a): revision, change, addition or update applied to application, and for b): predetermined module performs adaptation operation. 
However, Hong discloses
a)  the revision, change, addition or update is applied to the application in the unit based on receipt of the software, and b) the predetermined module performs adaptation operation in the network system. (Hong col 4, l 63 - col 5, l 12: transmit installation file; installing application to sensor node; execute sensing application after installation controlling sensor and receiving sensing data)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Banka-Hong for a): revision, change, addition or update applied to application, and for b): predetermined module performs adaptation operation as taught by Hong.  One of ordinary skill in the art would have been motivated to employ the teachings of Hong for the benefits achieved from a system that enables the 

Regarding Claims 11, 16, Banka-Hong discloses the method of claim 9 and the client system of claim 14, including system controllers. (Banka ¶ 036, ll 10-14: indexer nodes delivers a list of relevant aggregator nodes serving data matching requests; (selection of aggregator node changes from one application to another application); ¶ 071, ll 1-5: each aggregator node creates an application running utilizing TCP network interface)
Banka does not explicitly disclose a purpose of use is changed, or a use environment is changed, or an operation mode needs to be switched, related to the change of application. 
However, Hong discloses wherein when, with respect to the unit, a purpose of use is changed, or a use environment is changed, or an operation mode needs to be switched, the information related to the change of the application is supplied. (Hong col 4, l 63 - col 5, l 12: transmit installation file; installing application to sensor node; execute sensing application after installation controlling sensor and receiving sensing data); (selected: purpose of usage associated with new application))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Banka-Hong for a purpose of use is changed, or a use environment is changed, or an operation mode needs to be switched, related to the change of application as taught by Hong.  One of ordinary skill in the art would have been motivated to employ the teachings of Hong for the benefits achieved from a system that enables the 

Regarding Claims 12, 17, Banka-Hong discloses the method of claim 9 and the client system of claim 14, wherein
a)  the memory includes an application storage area, (Banka ¶ 170, ll 9-17: computer-readable storage media embodies software (i.e. computer programs, executables, instructions)) and
b)  after the revision, change, addition or update is applied to the application, common application software which is continuously used without a change is stored in the application storage area. (Banka ¶ 071, ll 1-5: each aggregator node creates an application running utilizing TCP network interface)      

Regarding Claim 14, Banka discloses a client system comprising:
a)  one or more units comprising a network communication function in a network system, (Banka ¶ 167, ll 1-11: providing one or more communication interfaces for communication between computer systems or one or more networks; (communication module for communication with server (i.e. computer system)) wherein    
b)  each of the units is configured to perform information communication with a system controller or the other units, (Banka ¶ 167, ll 1-11: providing one or more communication interfaces for communication between computer systems or one or 
c)  each of the units comprises a first connector, a second connector, a signal processor, a memory, and a processor, (Banka ¶ 162, ll 1-4: computer system includes a processor, memory, storage, I/O interface, communication interface)    
d)  the first connector is connected to the network system, (Banka ¶ 167, ll 1-11: providing one or more communication interfaces for communication between computer systems or one or more networks; (communication module for communication with server (i.e. computer system)))     
e)  the second connector is connected to a predetermined module including a sensor function or a drive function, (Banka ¶ 014, ll 6-18: sensor nodes are connected via communication network including network links and sensor network gateways; each sensor network gateway links together multiple sensor nodes (comprising a group, section); sensor network gateway linked to an aggregator node (i.e. processing sensor data))     
f)   the signal processor is connected to the first connector and the second connector, (Banka ¶ 167, ll 1-11: providing one or more communication interfaces for communication between computer systems or one or more networks; (communication module for communication with server (i.e. computer system)))     
g)  the processor controls at least the signal processor and the memory, (Banka ¶ 162, ll 1-4: computer system includes a processor, memory, storage, I/O interface, communication interface)    

j)   the system controller virtually forms a control area of the unit, (Banka ¶ 074, ll 1-16: once data is collected, characteristics of data are identified for indexing and metadata related to data is generated; information stored in efficient data structures) and    
l)   management or control and information collection are performed for each of the units. (Banka ¶ 074, ll 1-16: once data is collected, characteristics of data are identified for indexing and metadata related to data is generated; information stored in efficient data structures)    

Banka does not explicitly disclose for i): software executing a new application related to a change of application, and for k): a revision, change, addition or update is applied to application, and for m): self attribution data indicative of how to handle the unit (configuration information). 
However, Hong discloses: 
i)   software executing a new application is given via the first connector based on information provided by the system controller and related to a change of the application, and k) a revision, change, addition or update is applied to the application in the unit based on transfer of the software; (Hong col 4, l 63 - col 5, l 12: transmit installation file; installing application to sensor node; execute sensing application after installation controlling sensor and receiving sensing data)
m) the memory stores self attribution data indicative of how to handle the unit when the unit goes to a sorting machine and the unit is automatically sorted and sent to a predetermine section based on the self attribution data. (Hong col 1, ll 49-59: updating an application program device: installing a sensing application and a profile of an application program interworking with sensing application, recognize a sensor node by referring to the profile, install the application program; col 3, ll 27-36: installation of sensing application completed, application program updating device recognizes sensor node, and transmit installation file to sensor node, and transmit a command for installing application program and a command for starting application program; col 4, ll 14-34: sensing application and application program developed based on type of sensor node installed around application program updating device; application program subordinate to sensing application and installed in sensor node; developing a sensing application used to control an object using sensor node, the sensing application integrated with application program in which sensor node processes sensing information and transmits the sensing information to application program updating device; profile includes information of sensor node jointly controlled by sensing application and application program; prepared in an integrated development environment)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Banka for i): software executing a new application related to a change of application, and for k): a revision, change, addition or update, and for m): self attribution data indicative of how to handle the unit is applied to application as taught by Hong. One of ordinary skill in the art would have been motivated to employ the    

5.        Claims 19 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Banka in view of Hong and further in view of Ross (US PGPUB No. 20140052646).  

Regarding Claim 19, 21, Banka-Hong discloses the unit of claim 6 and the method of controlling a unit of claim 9.
Banka-Hong does not explicitly disclose predetermined section is a recycle plant.  
However, Ross discloses wherein the predetermined section is a recycle plant. to a database containing information regarding waste (i.e. recyclable objects); programmable computer system includes one or more processors in communication with a memory, which includes instructions that when executed cause the processor to perform one or more actions; how to recycle waste (i.e. recyclable objects) based on information in database; whether there is enough waste (i.e. recyclable objects) to make articles; identify how to recycle waste (i.e. recyclable objects) based on information entered into database)      
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Banka-Hong for predetermined section is a recycle plant as taught by Ross. One of ordinary skill in the art would have been motivated to employ the teachings of Ross for the benefits achieved from a system that enables a programmable application to be configured and installed in order to perform recyclable actions utilizing multiple input materials. (Ross ¶ 018; ¶ 027)  

Regarding Claim 20, 22, Banka-Hong discloses the unit of claim 6 and the method of controlling a unit of claim 9.
Banka-Hong does not explicitly disclose the unit is included in an aluminum product or a plastic product. 
However, Ross discloses wherein the unit is included in an aluminum product or a plastic product. (Ross ¶ 018: recyclable materials include plastic, paper, glass, metal; ¶ 027: computer system connected to a database containing information regarding waste (i.e. recyclable objects); programmable computer system includes one or more processors in communication with a memory, which includes instructions that when executed cause the processor to perform one or more actions; how to recycle waste (i.e. recyclable objects) based on information in database; whether there is enough waste (i.e. recyclable objects) to make articles; identify how to recycle waste (i.e. recyclable objects) based on information entered into database)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Banka-Hong for the unit is included in an aluminum product or a plastic product as taught by Ross. One of ordinary skill in the art would have been motivated to employ the teachings of Ross for the benefits achieved from a system that enables a programmable application to be configured and installed in order to perform recyclable actions utilizing multiple input materials. (Ross ¶ 018; ¶ 027)  

Response to Arguments
6.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 10-12-2021, with respect to the rejection(s) under Banka have been fully considered and are persuasive.  

A.  Applicant argues on page 9 of Remarks:    ...   memory storing “self attribution data indicative of how to handle the unit when the unit goes to a sorting machine and the unit is automatically sorted and sent to a predetermined section based on the self attribution data”. 

    The Examiner respectfully disagrees. Hong discloses data utilized to configure an application to perform a specific function. The configuration information (profile) is utilized to generate and install the specific application in order to perform the specific process.  (Hong col 1, ll 49-59: updating an application program device: installing a sensing application and a profile of an application program interworking with sensing application, recognize a sensor node by referring to the profile, install the application program; col 3, ll 27-36: installation of sensing application completed, application program updating device recognizes sensor node, and transmit installation file to sensor node, and transmit a command for installing application program and a command for starting application program; col 4, ll 14-34: sensing application and application program developed based on type of sensor node installed around application program updating device; application program subordinate to sensing application and installed in sensor node; developing a sensing application used to control an object using sensor node, the sensing application integrated with application program in which sensor node processes sensing information and transmits the sensing information to application program 

B.  Applicant argues on page 9 of Remarks: Applicant submits the storage of such “self attribution data” is not met by the applied art.

    The Examiner respectfully disagrees. Hong discloses data (profile) utilized to configure an application to perform a specific function. The configuration information (profile) is utilized to generate and install the specific application in order to perform the specific process as stated above.   

C.  Applicant argues on page 10 of Remarks:    ...   do not disclose or suggest storing: self attribution data indicative of how to handle the unit when the unit goes to a sorting machine and the unit is automatically sorted and sent to a predetermined section based on the self attribution data.

    The Examiner respectfully disagrees.  Hong discloses data (profile) utilized to configure an application to perform a specific function. The configuration information (profile) is utilized to generate and install the specific application in order to perform the specific process as stated above.  

D.  Applicant argues on page 10 of Remarks: Applicant further submits no disclosures in Hong cure the above-noted deficiencies in Banka.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 


/KYUNG H SHIN/                                                                                                 December 1, 2021Primary Examiner, Art Unit 2443